Exhibit 10.1

EXECUTION VERSION

TAX SHARING AGREEMENT

TAX SHARING AGREEMENT (the “Agreement”) dated as of January 11, 2015, and
effective as of the Effective Date (as defined in Section 15.01 of this
Agreement), by and between Roche Holdings, Inc., a Delaware corporation,
hereinafter referred to as “RHI”, and Foundation Medicine, Inc., a Delaware
corporation, hereinafter referred to as “HERMES”.

W I T N E S S E T H:

WHEREAS, concurrently herewith, RHI and HERMES have entered into a transaction
agreement dated as of the date hereof (the “Transaction Agreement”) pursuant to
which, on the terms and subject to the conditions set forth therein, RHI has
agreed to acquire an aggregate beneficial ownership interest in the Company of
at least 52.4%, and no more than 56.3%, of the then-outstanding shares of common
stock of HERMES, par value $0.0001 per share, on a Fully Diluted Basis (as
defined in the Transaction Agreement); and

WHEREAS, RHI and/or one or more of its Affiliates (as defined below) may, from
or after the Effective Date (as defined below), be required to include the
taxable income, gain, deduction, losses, credits, etc. of the HERMES Combined
Group (as defined below) as an affiliate in some or all of its combined or
unitary state and local tax filings, payments, estimates, and other matters as
are required by law; and

WHEREAS, by reason of RHI’s beneficial ownership of shares of common stock of
HERMES, certain U.S. federal income tax items will be required under applicable
provisions of the Code (as defined below) and the Treasury regulations
promulgated thereunder to be determined with reference to the activities of RHI
and/or one or more of its Affiliates (other than members of the HERMES Group),
and HERMES and/or one or more members of the HERMES Group on a collective basis;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained herein, RHI and HERMES hereby agree as follows:

ARTICLE 1

DEFINED TERMS; PREPARATION OF TAX RETURNS AND TAX ESTIMATES

Section 1.01. Defined Terms. As used in this Agreement:

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person;
provided, that neither Chugai Pharmaceutical Co. Ltd. nor any of its
subsidiaries shall be considered an Affiliate of RHI for purposes of this
Agreement (unless RHI elects, in a written notice to HERMES, to have any such
person considered an Affiliate of RHI).

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Combined Return” means any Tax Return, other than with respect to United States
federal income taxes, required to be filed on a consolidated, combined
(including nexus combination, worldwide combination, domestic combination, line
of business combination or any other form of combination) or unitary basis
wherein any member of the HERMES Group joins in the filing of such Tax Return
(for any taxable period or portion thereof) with any member of the RHI Group.

“HERMES Combined Group” means, for state or local tax purposes, the member or
members of the HERMES Group that are includible in a group that (i) also
includes RHI or at least one subsidiary of RHI (other than a member of the
HERMES Group) as a member and (ii) files a Combined Return.

“HERMES Group” means HERMES and its subsidiaries (direct or indirect and past,
current or future).

“RHI Group” means, for U.S. federal tax purposes, the affiliated group (within
the meaning of IRC Section 1504(a)) filing a consolidated return of which RHI
(or any successor corporation) is the common parent, and for state and local tax
purposes, RHI and/or any subsidiaries of RHI (direct or indirect and past,
current or future) includible in a group filing a Combined Return.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a
taxing authority in connection with the determination, assessment or collection
of any tax or the administration of any laws, regulations or administrative
requirements relating to any tax.

Section 1.02. Preparation of Proforma Tax Returns.

(a) After the date hereof, RHI will promptly notify HERMES of (i) each state and
local jurisdiction with respect to which RHI determines that any member of the
RHI Group is required to file a Combined Return with any member or members of
the HERMES Combined Group, or (ii) each state or local jurisdiction with respect
to which RHI determines that a Combined Return is no longer required to be
filed. The parties will cooperate to determine tax filing requirements and to
implement tax planning strategies. Each party agrees to bear its own costs and
expenses incurred in connection with respect to such cooperation; provided that
HERMES shall not be required under this Agreement to incur any expense for
third-party advisory services in connection with such cooperation in respect of
tax planning strategies unless RHI agrees to reimburse HERMES for such expenses.

(b) With respect to each of the Combined Returns described in Section 1.02(a),
HERMES will be responsible for the preparation of proforma Tax Returns for the
HERMES Combined Group for each such Combined Return, reporting on such proforma
return the HERMES Combined Group’s items of income, gain, expense, deduction,
loss, credit, carryforwards, carrybacks and other such tax reporting items
pursuant to the Stand-Alone Method (as defined below); provided, that RHI shall
reimburse HERMES for reasonable

 

2



--------------------------------------------------------------------------------

expenses for third-party services incurred by HERMES in connection with the
preparation of any proforma Tax Return in respect of a taxing jurisdiction in
which no member of the HERMES Combined Group would be required to file a Tax
Return if HERMES and RHI were unrelated by stock ownership. Once prepared, such
proforma returns will be delivered by HERMES to RHI for its approval or
recomputation in accordance with the provisions of Article 4 of this Agreement.

Section 1.03. Preparation of State/Local Tax Estimates. HERMES will be
responsible for the computation pursuant to the Stand-Alone Method (as defined
below) and submission to RHI for its approval or recomputation (in accordance
with Article 4 of this Agreement) of the HERMES Combined Group’s quarterly
estimated tax liability (including the estimate of any final amount due on the
Tax Return extension due dates), based on the HERMES Combined Group’s items of
income, gain, deduction, loss, credit, etc.

ARTICLE 2

STAND-ALONE METHOD

Section 2.01. Stand-Alone Method. HERMES shall prepare all of the proforma Tax
Returns of the HERMES Combined Group, and except as provided in Article VIII,
RHI and HERMES shall make all other computations and determinations under this
Agreement relating to the HERMES Combined Group or any of its members, using the
“Stand-Alone Method.” The Stand-Alone Method is the method that would apply to
the HERMES Combined Group if it never were a part of the RHI Group, but instead
filed its own consolidated, combined, unitary or other return under the
applicable provisions of state or local tax law and regulations dealing with
such returns. Under the Stand-Alone Method, (a) the income, gains, expenses,
deductions, losses, credits and other items in any taxable period of any member
of the RHI Group that is not a member of the HERMES Combined Group shall be
disregarded; (b) the income, gains, expenses, deductions, losses, credits, and
other items in any taxable period of all members of the HERMES Combined Group
shall be taken into account; (c) all computations shall be made in conformity
with the positions, elections and accounting methods used by RHI in preparing
the Combined Returns; provided that such positions, elections, and accounting
methods to be applied to the HERMES Combined Group are consistent with those to
be applied to the remainder of the RHI Group; and (d) subject to (c), all
computations and other determinations shall be made in accordance with the state
and local tax laws and regulations applying to consolidated, combined or unitary
groups (including, in the case of any company that becomes or ceases to be a
member of the HERMES Combined Group, the laws and regulations applicable to a
company that becomes or ceases to be a member of a consolidated, combined or
unitary group), as well as all other relevant state and local tax laws and
regulations. The parties shall negotiate in good faith to resolve any
disagreement over the proper interpretation and application of the Stand-Alone
Method as it relates to any and all items and calculations reflected in the
computation of the HERMES Combined Group’s proforma tax liability, an
overpayment or refund of such liability, a recomputation of such liability
(together with any related interest and any penalty or additional amount for
which HERMES bears liability under Section 5.03) upon a subsequent adjustment of
the RHI Group’s tax liability, or a carryforward or carryback of a loss, credit
or other tax attribute of the HERMES Combined Group or any member thereof to a
taxable period beginning prior to the Effective Date or to a separate return
year. If the parties are unable to resolve any such disagreement, the
disagreement shall be referred to the Independent Firm for resolution in
accordance with Article 9.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENT OF TAX LIABILITIES AND RECEIPT OF REFUNDS

Section 3.01. Payment of Tax Liabilities. After the initial computation by
HERMES of a HERMES Combined Group tax liability and the approval or
recomputation of such tax liability pursuant to Article 4, HERMES will remit to
RHI by federal bank wire the amount of such tax liability as so approved or
recomputed.

Section 3.02. Date of Payment. HERMES shall remit to RHI the amounts necessary
under Section 3.01 of this Agreement at least three business days prior to the
applicable state/local due dates as required by the specific state/local law
which necessitated the computation.

Section 3.03. Tax Overpayments and Refunds. If HERMES determines that it has
overpaid a HERMES Combined Group tax liability to RHI or is entitled to a refund
from RHI of such a tax liability on account of a carryback of a tax attribute,
HERMES may request a refund or the offset of such overpayment against future tax
liabilities. Upon approval or recomputation in accordance with Article 4 of the
amount requested as a refund or offset, RHI will refund or allow as an offset
the amount so approved or recomputed (and, in the case of a refund, will pay
interest thereon computed pursuant to the Stand-Alone Method (which method
includes the applicable state or local tax laws and regulations which govern the
computation of such interest)). Refund claims made by HERMES under Section 6.03
shall be governed by principles corresponding to those set forth in the previous
sentence.

Section 3.04. Limitation to HERMES of RHI Group Tax Liabilities/Benefits. Except
as provided in Article VIII, (a) the liability of the members of the HERMES
Group to RHI for payments of tax under this Agreement shall include, and be
exclusively limited to, tax liabilities of the HERMES Combined Group computed
pursuant to the Stand-Alone Method; (b) the ability of the members of the HERMES
Group to claim tax benefits from RHI is exclusively limited to tax benefits of
the HERMES Combined Group computed pursuant to the Stand-Alone Method; (c) no
member of the HERMES Group shall be held liable for the tax liability of the RHI
Group, or of any of its individual members (and RHI shall indemnify the HERMES
Group for any such tax liability asserted by any Governmental Authority), except
that a HERMES Group member may be held liable for a tax of the RHI Group to the
extent that such tax is attributable (determined using the Stand-Alone Method)
to the members of the HERMES Combined Group and HERMES has not previously made a
payment to RHI equal to such attributable portion of such tax (determined using
the Stand-Alone Method); and (d) no member of the HERMES Group shall be entitled
to any tax benefits which accrue to any member of the RHI Group that is not a
member of the HERMES Group, or to the RHI Group as a whole as a result of the
RHI Group’s consolidated/combined tax filings, other than any such benefits a
member of the Hermes Group is determined to be entitled to under the Stand-Alone
Method.

Section 3.05. Massachusetts Life Sciences Tax Incentive Program.
(a) Notwithstanding anything to the contrary in this Agreement, if for any
taxable year, (1) a member of the HERMES Group would be entitled to receive a
refund from the Commonwealth of Massachusetts in respect of the refundable life
science credit provided for under M.G.L. Ch. 63, sec. 38M (or any successor
provision) (the “MLS credit”) if RHI and HERMES were unrelated by stock
ownership, and (2) the RHI Group actually realizes (in cash or as a reduction of
taxes otherwise due) a benefit for such taxable year in respect of such credit
that is attributable to the inclusion of members of the HERMES Group in the RHI
Group, then RHI shall pay to HERMES an amount equal to the product of (x) the
amounts described in clause (1) for such taxable year and (y) a fraction the
numerator of which is the amount of the credit (attributable to the inclusion of
members of the HERMES Group in the RHI Group) in respect of which the RHI Group
actually realized a benefit for such taxable year and the denominator of which
is the amount of the credit (attributable to the inclusion of members of the
HERMES Group in the RHI Group) that the RHI Group was entitled to claim for such
taxable year.

 

4



--------------------------------------------------------------------------------

(b) RHI shall not, and shall not permit any of its Affiliates (other than
members of the HERMES Group) to, take any action to terminate the eligibility of
any member of the HERMES Group to claim the MLS credit, other than any action
(x) expressly contemplated by the Transaction Agreement or (y) taken under the
direction of HERMES. At the written request of HERMES, RHI shall take such
actions as are permitted by applicable law and necessary to enable any member of
the HERMES Group to preserve its eligibility to claim the MLS credit; provided,
however, that (i) HERMES shall reimburse RHI for all third-party costs and
expenses incurred by RHI in connection with its performance of such actions and
(ii) RHI shall not be required to take any such action if RHI determines that
such action would result in a material detriment to RHI or its Affiliates,
unless HERMES agrees to indemnify and hold RHI harmless for such action on terms
that (1) are mutually agreeable to RHI and HERMES and (2) take into account the
effects of any indemnity payment by HERMES on the value of RHI’s equity
investment in HERMES.

Section 3.06. Prompt Performance. All actions required to be taken (including
payments) by any party under this Agreement shall be performed within the time
prescribed for performance in this Agreement, or if no period is prescribed,
such actions shall be performed promptly.

Section 3.07. Interest. Payments pursuant to this Agreement that are not made
within the period prescribed in this Agreement (the “Payment Period”) shall bear
interest for the period from and including the date immediately following the
last date of the Payment Period through and including the date of payment at a
per annum rate equal to the late payment rate applicable under the tax laws of
the jurisdiction imposing the tax to which the applicable payment pursuant to
this agreement relates. Such interest will be payable at the same time as the
payment to which it relates and shall be calculated on the basis applicable
under the tax laws of the jurisdiction imposing the tax to which the applicable
payment pursuant to this agreement relates.

Section 3.08. Treatment of Payments. Each of RHI and HERMES hereby agrees for
all tax purposes to treat, and to cause their respective Affiliates to treat,
any payment received or made pursuant to this Article 3 as a payment, or offset
of a payment, in respect of a liability for taxes made to the taxing
jurisdiction to which such payment relates.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

SUBMISSION OF TAX DATA TO RHI; RHI APPROVAL AND RECOMPUTATION RIGHTS

Section 4.01. Submission of Data; RHI Approval and Recomputation Rights. HERMES
will submit to RHI for its review the proforma HERMES Combined Group Tax
Returns, quarterly estimates and refund or carryback claims (including refund
claims made under Section 6.03) prepared by HERMES under this Agreement. Any
such proforma filing will include all official forms, consents, elections,
riders, and other such documents that may be required or appropriate for such
proforma filing. RHI shall have 21 days with respect to any such proforma HERMES
Combined Group Tax Returns to approve, or propose adjustments or modifications
of any of the computations reflected on such proforma filing submitted by
HERMES, provided that if no action is taken by RHI within 21 days with respect
to any such proforma HERMES Combined Group Tax Returns, RHI shall have been
deemed to approve such submission by HERMES and with respect to any other
document prepared by HERMES and described in this Section 4.01, RHI may approve,
or may propose adjustments or modifications of any of the computations reflected
on such proforma filing submitted by HERMES within 14 days. In the case of any
such proposed adjustment or modification, RHI shall recompute HERMES’s liability
to RHI, or RHI’s liability to HERMES, in accordance with such adjustment or
modification, and such recomputation shall be binding on HERMES unless HERMES
objects to such proposed adjustment or modification within 21 days with respect
to any such proforma HERMES Combined Group Tax Returns and 14 days with respect
to any other document prepared by HERMES and described in this Section 4.01 in
which case (a) the parties will negotiate in good faith to resolve the dispute,
and (b) if the parties are unable to resolve the dispute, the matter will be
referred to the Independent Firm for resolution in accordance with Article 9;
provided, however, that, in the event of any ongoing dispute with respect to any
such recomputation, (i) HERMES shall pay to RHI the amount of the HERMES
Combined Group tax liability as recomputed by RHI no later than the date
provided in Section 3.02 of this Agreement, and (ii) any necessary true-up
payments shall be made by Hermes or RHI, as applicable, as promptly as
practicable after such dispute is resolved. RHI, at its expense, will prepare
the final RHI Group returns or estimated tax filings utilizing the data and
proforma filings submitted by HERMES (as adjusted or modified pursuant to this
Section 4.01 or Section 4.02) and by RHI’s other includible subsidiaries, and
thereafter RHI will submit such returns or filings directly to the appropriate
taxing authority.

Section 4.02. Adjustment of Tax Data. Notwithstanding anything to the contrary
in this Agreement, in order to comply with applicable laws and regulations or
for any other reason which RHI, in its sole discretion, deems to be necessary,
RHI reserves the right to adjust and change the tax data as submitted by HERMES
on the HERMES Combined Group proforma returns prior to, and for purposes of,
inclusion of that data in any Combined Return. This right of adjustment of RHI
includes, but is not limited to, any or all income, gain, expense, deduction,
loss or credit items as shown on the HERMES proforma returns, and may be made by
RHI for any reason which it deems necessary. For the avoidance of doubt, any
action by RHI pursuant to this Section 4.02 shall not alter any calculations or
rights to payments of the parties in connection with the use of the Stand-Alone
Method.

 

6



--------------------------------------------------------------------------------

Section 4.03. Timeliness of Submission. In order to permit RHI sufficient time
to prepare the final group Tax Returns and estimates, HERMES will submit the
data under Section 4.01 of this Agreement to RHI no later than the following
dates:

(a) Tax Returns: 60 days prior to the governmental due date after taking into
account any applicable extensions of time to file such Tax Returns;

(b) Estimated Tax Returns: 7 days prior to the tax payment due date.

Section 4.04. Group Tax Planning and Strategies. HERMES agrees to provide to RHI
upon its reasonable request any and all financial, tax and other documents and
data relating to any HERMES Group member that is necessary in order to allow RHI
to develop filing methodologies, tax planning opportunities and overall tax
strategies for the RHI Group. Upon reasonable request, HERMES will participate
in tax planning meetings and discussions with RHI from time to time, it being
understood that HERMES shall not be required in connection with such meetings
and discussions to incur any expense for third-party advisory services.

Section 4.05. Representation to Outside Governmental Bodies. RHI will develop
and oversee implementation of all positions on behalf of the RHI Group regarding
state and local tax legislation, regulations and all other related governmental
actions which could affect the RHI Group. All direct and indirect contacts with
any state and local official or agency which could affect the RHI Group shall be
coordinated by RHI. Any expenses incurred in connection with this Section 4.05
shall be borne by RHI and the RHI Group, and not any member of the Hermes Group.

Section 4.06. Access to Consolidated and Combined Tax Returns. HERMES shall not
be entitled to receive copies of, or access to, the RHI Group’s Combined Returns
or any other Tax Return of the RHI Group. Upon reasonable request, RHI shall
provide each member or former member of the HERMES Group with information
included in any such Tax Return to the extent the provision of such information
is necessary to permit such member to comply with any applicable law or
otherwise prepare any Tax Return. If a member or former member of the HERMES
Group is required by applicable law to furnish a copy of any such Tax Return to
any governmental authority, RHI shall, upon reasonable request, deliver to such
member or, at the option of RHI, the applicable governmental authority a
redacted (solely to the extent permitted under applicable law) copy of such Tax
Return.

Section 4.07. Confidentiality. Each party shall hold and cause its directors,
officers, employees, advisors and consultants to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, all information (other
than any such information relating solely to the business or affairs of such
party) concerning the other parties hereto furnished it by such other party or
its representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of such party or (2) later lawfully acquired from other sources not under a duty
of confidentiality by the party to which it was furnished), and each party shall
not release or disclose such information to any other person, except its
directors, officers, employees, auditors, attorneys, financial advisors, bankers
and other consultants who shall be advised of and agree to be bound by the
provisions of this Section 4.07. Each party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

 

7



--------------------------------------------------------------------------------

Section 4.08. Agent. Subject to the other applicable provisions of this
Agreement, HERMES hereby irrevocably designates, and agrees to cause each HERMES
Affiliate to so designate, RHI as its sole and exclusive agent and
attorney-in-fact to take such action (including execution of documents) as RHI,
in its sole discretion, may deem appropriate in any and all matters (including
examinations) relating to any Tax Return described in Section 4.01 of this
Agreement.

ARTICLE 5

TAX EXAMINATIONS

Section 5.01. Pre-Acquisition Year Tax Examinations. For any state and/or local
tax examinations of one or more members of the HERMES Group for tax periods
beginning prior to the Effective Date of this Agreement, HERMES will conduct or
cause the applicable HERMES Group member to conduct such examinations with the
applicable taxing authority, provided that HERMES will timely notify RHI of the
commencement of any such examination and, with respect to any examination which
RHI determines may adversely affect an issue relating to a computation reflected
on a return of the RHI Group or a member thereof, will (or, as applicable, will
cause the applicable member of the HERMES Group to) (x) timely and fully inform
RHI of developments relating to such examination, (y) consult regularly with RHI
as to the conduct of such examination, and (z) not settle, fail to appeal, or
otherwise compromise any issue raised in such examination without RHI’s prior
consent (such consent not to be unreasonably withheld).

Section 5.02. Post-Acquisition Year Tax Examinations. In accordance with any
state and/or local tax examination conducted of the RHI Group in which a HERMES
Group member was a member of the Combined Return, HERMES and the applicable
HERMES Group member or members will cooperate fully with RHI and/or its
representatives to provide any additional tax data, requested documentation,
physical access, and/or financial information which, in the discretion of RHI,
is necessary to provide to governmental personnel. RHI will have the sole
authority to select and close such Post-Acquisition year tax examinations for
all state and/or local RHI Group Combined Returns.

Section 5.03. HERMES Tax Examination Adjustments. If any adjustment is made to a
Combined Return of the RHI Group, after the filing thereof, in which income or
loss of the members of the HERMES Combined Group is included, then at the time
of the Final Determination of such adjustment, HERMES shall pay to RHI or RHI
shall pay to HERMES, as the case may be, (x) the difference between (I) all
payments of tax liability of the HERMES Combined Group actually made by HERMES
under Article 3 with respect to the taxable period covered by such Combined
Return (less any related refunds previously paid by RHI), and (II) all payments
that would have been made under Article 3 taking such adjustment into account,
together with (y) any applicable interest, penalty or additional amounts,
computed pursuant to the Stand-Alone Method; provided that in the case of
penalties and additional amounts, HERMES shall bear liability for such items
only to the extent the adjustment to which such penalties and additional amounts
relate was made in respect of (i) a position, election or accounting method
selected by HERMES in the absence of a controlling position, election or
accounting method applicable to members of the RHI Group (other than members of
the HERMES Group) or (ii) an item which was not properly reflected (in
accordance with the Stand-Alone Method) on the related proforma Tax Return
prepared by HERMES pursuant to Section 1.02(b). “Final Determination” means
(1) any final determination of liability in respect of a tax that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise (including the expiration of a statute of limitations
or a period for the filing of claims for refunds, amended returns or appeals
from adverse determinations) or (2) the payment of tax by any member of the RHI
Group with respect to any item disallowed or adjusted by a taxing authority
(including, without limitation, a court or other judicial body), provided that
RHI determines that no action should be taken to recoup such payment.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

CARRYFORWARDS AND CARRYBACKS OF ATTRIBUTES TO AND FROM SEPARATE RETURN YEARS

Section 6.01. Pre-Effective Date Tax Attribute Carryforwards. Any deduction,
loss, credit or tax attribute incurred by the HERMES Combined Group in a tax
period beginning prior to the Effective Date, a carryforward of which is still
available to the HERMES Combined Group as of that date, shall be carried forward
by the HERMES Combined Group to the extent and in the manner dictated by the
Stand-Alone Method for purposes of computing HERMES’s tax liability payable to
RHI under Article 3 of this Agreement.

Section 6.02. Tax Attribute Carrybacks to Pre-Effective Date Periods. Any
deduction, loss, credit or tax attribute incurred by the HERMES Combined Group
in a period beginning after the Effective Date shall be carried back to taxable
periods of the HERMES Combined Group beginning before the Effective Date to the
extent and in the manner dictated by the Stand-Alone Method. Section 3.03 shall
govern any claim by HERMES for a refund from RHI on account of such a carryback;
provided, that HERMES shall be entitled to such a refund from RHI only once
HERMES has taken all available steps under state or local law, which it is
permitted to take under the provisions of this Agreement, to obtain such refund
from the applicable taxing authority and, in such a case, only to the extent of
the excess of (x) the refund as computed pursuant to the Stand-Alone Method over
(y) any refund actually received by HERMES from the applicable taxing authority;
and provided further, that at the time HERMES requests such a refund from RHI,
HERMES shall provide RHI with appropriate information (including copies of
correspondence with the applicable taxing authority) relating to HERMES’s
entitlement to a refund under this sentence, and HERMES shall thereafter provide
such additional related information as RHI requests.

Section 6.03. Carrybacks and Carryforwards of Tax Attributes to Separate Return
Years. In the case of any company that becomes or ceases to be a member of the
HERMES Combined Group, the portion of any deduction, loss, credit or tax
attribute incurred by the HERMES Combined Group in a taxable period in which
such company is a member of the group that is attributable to such company shall
be carried back or forward to taxable periods of such company in which it is not
a member of such group to the extent and in the manner dictated by the
Stand-Alone Method. HERMES may, on behalf of such company, file with RHI a
proforma refund claim on account of such a carryback or carryforward, provided,
however, that HERMES’s entitlement to receive such a refund from RHI on behalf
of such company shall be limited as set forth in the next two sentences. In the
case of a carryback, HERMES shall be entitled to a refund only once the
applicable company has taken all available steps under state or local law, which
it is permitted to take under the provisions of this Agreement, to obtain a
refund from the applicable taxing authority and, in such a case, only to the
extent of the excess of (x) the refund as computed pursuant to the Stand-Alone
Method over (y) any refund actually received by the company from the applicable
taxing authority. In the case of a carryforward, HERMES shall be entitled to a
refund only to the extent of the excess of (1) the applicable company’s actual
tax liability reflected on the return that the company files with the applicable
taxing authority for the relevant taxable period (as such liability is adjusted
by RHI upon a review by it of the computations reflected on such return, subject
to referral to the Independent Firm for resolution of any dispute regarding such
adjustments) over (2) the company’s tax liability for such taxable period, as
computed pursuant to the Stand-Alone Method. At the time that HERMES requests a
refund from RHI under this Section 6.03, HERMES shall provide RHI with
appropriate information (including, in the case of a carryback, copies of
correspondence with the applicable taxing authority regarding a refund, and in
the case of a carryforward, the applicable company’s return for the applicable
period and supporting workpapers) relating to HERMES’s entitlement to such
refund, and HERMES shall thereafter provide such additional related information
as RHI requests. In addition to the rules set forth in this Section,
Section 3.03 shall govern any such refund claimed by HERMES from RHI.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

CARRYFORWARDS AND CARRYBACKS OF ATTRIBUTES,

OTHER THAN TO AND FROM SEPARATE RETURN YEARS

Section 7.01. Carryforwards and Carrybacks of HERMES Combined Group Tax
Attributes for Purposes of Proforma Returns. In the event a HERMES Combined
Group proforma return includes losses, deductions, credits or other tax
attributes which were limited to the HERMES Combined Group on its proforma
return (and hence can only be carried back or carried forward), that tax
attribute shall remain the property of the HERMES Combined Group for utilization
in a future HERMES Combined Group proforma return as a carryforward, or for
utilization in a prior HERMES Combined Group return as a carryback, in
conformity with the Stand-Alone Method. Section 3.3 shall govern any claim by
HERMES of a refund on account of such a carryback.

Section 7.02. Utilization of Tax Attributes by RHI on RHI Group Return.
Notwithstanding Section 7.01 of this Agreement, RHI is entitled to fully utilize
currently any tax attributes arising from a HERMES Combined Group proforma
return on the corresponding RHI Group Combined Return, and RHI will separately
track whether that tax attribute may be carried back or carried forward on an
RHI Group-wide basis. Under no circumstances, however, will the utilization by
RHI of a HERMES Combined Group tax attribute affect the HERMES Combined Group’s
ability to utilize that attribute on the HERMES Combined Group’s own proforma
return. For example, a current HERMES Combined Group tax loss which RHI is able
to utilize currently on an RHI Group Combined Return, will be refunded by RHI to
HERMES at such time when the HERMES Combined Group is able to utilize that loss
as either a carryforward or carryback on a proforma return.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

CERTAIN U.S. FEDERAL INCOME TAX MATTERS AND CERTAIN OTHER TAX MATTERS

Section 8.01. U.S. Federal Income Tax Items Required to Be Determined Jointly.
RHI and HERMES agree that, in the case of any U.S. federal income tax item of
RHI or HERMES that, under applicable sections of the Code and the Treasury
regulations promulgated thereunder, is required to be determined by or allocated
among members of the HERMES Group, on the one hand, and RHI and/or any of its
Affiliates (other than members of the HERMES Group), on the other hand, with
reference to the activities of RHI, HERMES and/or any of their respective
Affiliates on a collective basis, (a) such determination and/or allocation shall
be made pursuant to the rules set forth in the relevant provisions of the Code
and Treasury regulations; (b) RHI and HERMES will cooperate in good faith to
make such determination and/or allocation; (c) in connection with such
cooperation, RHI and HERMES each will use its respective best efforts to provide
to the other party, no later than 60 days prior to the due date (after taking
into account any applicable extensions) to file an applicable U.S. federal
income Tax Return, such information in respect of any such item as is necessary
to allow the other party to timely prepare and file any such U.S. federal income
Tax Return; (d) neither RHI nor HERMES shall have any obligation to pay any
amount to the other party in respect of any difference between (x) the amount of
any such item as so determined and/or allocated and (y) the amount of any such
item that RHI or HERMES or their respective Affiliates would have been entitled
to claim if determined without reference to the activities of RHI, HERMES and/or
any of their respective Affiliates on a collective basis; (e) if, under
applicable sections of the Code and the Treasury regulations promulgated
thereunder, RHI, its Affiliates (other than members of the HERMES Group) and the
HERMES Group are entitled to elect among several alternative methods for
determining the amount of any such item, RHI will notify HERMES of the method it
intends to elect in respect of such item, and HERMES shall elect, and shall
cause the members of the HERMES Group to elect, the same method of determination
in respect of such item; and (f) if, under applicable sections of the Code and
the Treasury regulations promulgated thereunder, RHI, its Affiliates (other than
members of the HERMES Group) and the HERMES Group are entitled to elect among
several alternative methods for allocating any such item among RHI, its
Affiliates (other than members of the HERMES Group) and the HERMES Group, RHI
and HERMES shall elect, and shall cause their respective Affiliates to elect,
the allocation method the expected results of which most closely approximate the
relative entitlements in respect of such item which would have resulted if RHI
and HERMES were unrelated by stock ownership.

ARTICLE 9

DISPUTE RESOLUTION

Section 9.01. In the event that RHI and HERMES disagree as to the amount or
calculation of any payment to be made under this Agreement, or the
interpretation or application of any provision under this Agreement, the parties
shall attempt in good faith to resolve such dispute. If such dispute is not
resolved within sixty (60) business days following the commencement of the
dispute, RHI and HERMES shall jointly retain a law or accounting firm with
recognized expertise in the subject matter of such dispute, which firm is
independent of both parties (the “Independent Firm”), to resolve the dispute.
The Independent Firm shall act as an arbitrator to resolve all points of
disagreement, and its decision shall be final and binding upon all parties
involved. Following the decision of the Independent Firm, RHI and HERMES shall
each take or cause to be taken any action necessary to implement the decision of
the Independent Firm. The fees and expenses relating to the Independent Firm
shall be borne equally by RHI and HERMES, except that if the Independent Firm
determines that the position advanced by either party is frivolous, has not been
asserted in good faith or is not supported by substantial authority, one hundred
percent (100%) of the fees and expenses of the Independent Firm shall be borne
by such party.

 

11



--------------------------------------------------------------------------------

ARTICLE 10

SUCCESSORS

Section 10.01. Successors. This agreement shall be binding on and inure to the
benefit of any successor, by merger, acquisition of assets or otherwise, to any
current or future member of the RHI Group and/or the HERMES Group (including,
but not limited to, any successor to such a member succeeding to the tax
attributes of such member under Section 381 of the Code), to the same extent as
if such successor had been an original party hereto.

ARTICLE 11

AUTHORIZATION, ETC.

Section 11.01. Authorization, etc. RHI is entering into this Agreement on behalf
of itself and the other members (current and future) of the RHI Group (other
than those RHI Group members that are also members of the HERMES Group), and
HERMES is entering into this Agreement on behalf of itself and the other members
(current and future) of the HERMES Group. RHI and HERMES each hereby represents
and warrants that it has the power and authority, on behalf of itself and (i) in
the case of RHI, the other members (current and future) of the RHI Group (other
than those RHI Group members that are also members of the HERMES Group), and
(ii) in the case of HERMES, the other members (current and future) of the HERMES
Group, to execute, deliver and perform this Agreement, that this Agreement has
been duly authorized by all necessary corporate action on the part of such
party, that this Agreement constitutes a legal, valid and binding obligation of
each such party and that the execution, delivery and performance of this
Agreement by such party does not contravene or conflict with any provision of
Applicable Law (as defined in the Transaction Agreement), its charter or bylaws,
or any agreement, instrument or order binding on such party.

ARTICLE 12

GOVERNING LAW

Section 12.01. Governing Law. This Agreement and all claims and causes of action
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

12



--------------------------------------------------------------------------------

ARTICLE 13

COUNTERPARTS

Section 13.01. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

ARTICLE 14

WAIVERS AND AMENDMENTS

Section 14.01. Waivers and Amendments. This Agreement shall not be waived,
amended or otherwise modified except in writing, duly executed by all of the
parties hereto.

ARTICLE 15

EFFECTIVE DATE; TERMINATION

Section 15.01. Effective Date. This Agreement shall become effective as of the
Offer Closing Date (as defined in the Transaction Agreement (such date, the
“Effective Date”)) and shall govern all taxable periods of the members of the
RHI Group and/or the HERMES Group with respect to which a Combined Return is
required to be filed.

Section 15.02. Termination. Prior to the occurrence of the Acceptance Time (as
defined in the Transaction Agreement), this Agreement shall automatically
terminate without any further action by any person, upon the earlier of (a) the
termination of the Transaction Agreement in accordance with its terms and
(b) the written agreement of each party hereto to terminate this Agreement.

Section 15.03. Effect of Termination. Upon any termination of this agreement in
accordance with the provisions of Section 15.02 hereof, this Agreement shall
become void and of no further effect.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ROCHE HOLDINGS, INC. By:  

/s/ Bruce Resnick

  By:   Bruce Resnick   Title:   Vice President and Tax Counsel FOUNDATION
MEDICINE, INC. By:  

/s/ Steven J. Kafka

  By:   Steven J. Kafka   Title:   Chief Operating Officer